Citation Nr: 1211088	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  08-05 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1998 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Louisville, Kentucky.

A July 2009 Board decision denied the Veteran's claim.  The Veteran appealed the Board decision, and an August 2011 decision of the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded this matter to the Board for further review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from July 1998 to May 2002.  He claims that he has a current back disability as a result of injuring his back in service in December 1999, and he also reports receiving treatment in service in October 2001.

As an initial matter, the only post-service treatment record in the entire claims file is an October 2005 private lumbosacral MRI report reflecting an impression of spondylosis and malalignment, and disc herniation at L5-S1 slightly displacing the nerve root.  The discussion in the report notes that "there is asymmetry of the lamina at L5-S1, which may be congenital.  A posttraumatic cause is thought to be less likely but cannot be excluded."

With regard to the Veteran's service treatment records, his December 1997 entrance examination report is silent as to any history of back problems (although it does note that the Veteran was in a motorcycle accident at the age of 15).  December 1999 emergency room records reflect that the Veteran complained of experiencing low back pain after bending over in the shower and hearing a popping sound, and that a diagnosis of back strain was recorded.  An October 2001 service treatment record reflects that the Veteran complained of low back pain after coming out of a modified zebra hatch, with symptoms of pressure on his right leg when walking, a history of one prior "E.A." was noted, no scoliosis was found on examination, and a diagnosis of "mid-lower back pain most likely from gluteus medius and lower E.A. latissimus dorsi in origin" was recorded.

The Veteran was provided with a VA examination in January 2007.  The examiner recorded a diagnosis of a herniated disc at L5-S1 with a slightly pinched nerve root, as well as osteoarthritis at L5-S1 and HNP.  The examiner opined that the Veteran's current back condition is less likely as not related to service.  The examiner reasoned, in short, that the Veteran's current back condition is discogenic and arthritic in nature, whereas he was treated in service for a muscular sprain or strain, and there was no evidence of any discogenic signs or symptoms in service.  The examiner further noted that there was no record of continuum of care post-service except for the 2005 MRI dated three years post-service.

As noted above, a July 2009 Board decision denied the Veteran's claim, and an August 2011 Court decision vacated the Board's decision and remanded this matter for further review.  In its decision, the Court found, among other things, that the January 2007 VA examination was inadequate essentially because it failed to address (1) the significance of the Veteran's reported history of a motorcycle accident at the age of 15 (2) the significance of the fact that a muscle strain was diagnosed in December 1999, (3) whether the December 1999 complaint of radiating pain while walking, and the October 2001 complaint of pressure on his right leg while walking, constituted discogenic signs or symptoms in service, (4) whether the Veteran has a congenital disease or defect, and (5) whether any congenital defect was subject to any superimposed injury in service (i.e., aggravation of a congenital defect).  In light of the above, the Board finds that a remand is necessary so that the Veteran may be afforded a new VA examination.  See Bowlingv. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for another VA examination with an appropriate physician to determine the current nature and the etiology of his low back condition.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should indicate whether it is at least as likely as not (meaning likelihood of at least 50%) that any current low back condition had its onset in service or is otherwise related to service.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the Veteran's low back condition is not found to be related to service, please explain the rationale for such opinion.

If the Veteran is not found to have any low back condition that had its onset in service or was otherwise caused by his service, please opine as follows: (a) whether the condition constitutes a congenital or developmental "defect" or "disease," (b) if it constitutes a congenital "defect," whether it was subject to any superimposed disease or injury in service, and (c) if it constitutes a congenital "disease," whether it was aggravated by service or whether any increase in disability was due to the natural progression of the disease.



In addition, in answering the above questions, please include discussion of the following:

(a) the significance of the Veteran's reported history of a motorcycle accident at the age of 15;
(b) the significance of the fact that a muscle strain in particular was diagnosed in December 1999;
(c) whether the December 1999 in-service complaint of radiating pain while walking, and the October 2001 in-service complaint of pressure on his right leg while walking, constituted discogenic signs or symptoms in service.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  Then, perform any additional development necessary, and then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


